Case 1:20-cr-00097-TSK-MJA Document 25 Filed 03/05/21 Page 1 of 5 PageID #: 47



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                Crim. Action No.: 1:20-CR-97
                                                       (Judge Kleeh)

JOHNNY MICHAEL MARRA,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 23],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On February 9, 2021, the Defendant, Johnny Michael Marra

(“Marra”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Information, charging him with False Declaration Before

Court, in violation of Title 18, United States Code, Section

1623(a). Marra stated that he understood that the magistrate judge

is not a United States District Judge, and Marra consented to

pleading before the magistrate judge.        This Court referred Marra’s

plea   of   guilty   to   the   magistrate   judge   for   the   purpose   of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.
Case 1:20-cr-00097-TSK-MJA Document 25 Filed 03/05/21 Page 2 of 5 PageID #: 48



USA v. MARRA                                                      1:20-CR-97
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 23],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Marra’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Marra

was competent to enter a plea, that the plea was freely and

voluntarily given, that Marra was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 23] finding a factual basis for the

plea and recommending that this Court accept Marra’s plea of guilty

to Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Marra nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 23], provisionally ACCEPTS Marra’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Information.

                                      2
Case 1:20-cr-00097-TSK-MJA Document 25 Filed 03/05/21 Page 3 of 5 PageID #: 49



USA v. MARRA                                                      1:20-CR-97
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 23],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Marra, and prepare a presentence investigation

report for the Court;

      2.    The    Government   and   Marra   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

March 17, 2021;

      3.    The presentence investigation report shall be disclosed

to Marra, his counsel, and the Government on or before May 17,

2021;   however,    the   Probation   Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before June 1, 2021;




                                      3
Case 1:20-cr-00097-TSK-MJA Document 25 Filed 03/05/21 Page 4 of 5 PageID #: 50



USA v. MARRA                                                      1:20-CR-97
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 23],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before June

15, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

June 15, 2021.

      The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release [Dkt. No. 22].

      The Court will conduct the Sentencing Hearing for Marra on

July 12, 2021, at 12:30 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 1:20-cr-00097-TSK-MJA Document 25 Filed 03/05/21 Page 5 of 5 PageID #: 51



USA v. MARRA                                                      1:20-CR-97
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 23],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: March 5, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
